   2:20-cv-01687-DCN           Date Filed 07/10/20    Entry Number 58-2        Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT FOR THE
                       DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

SOUTH CAROLINA COASTAL                         )
CONSERVATION LEAGUE, et al.,                   )
                                               )
                 Plaintiffs,                   )
                                                   Case No. 2:20-cv-01687-DCN
                                               )
     v.                                        )
                                                   DECLARATION OF J. BLANDING
                                               )
                                                   HOLMAN IV IN SUPPORT OF
ANDREW R. WHEELER, et al.,                     )
                                                   PLAINTIFFS’ REQUEST FOR
                                               )
                                                   JUDICIAL NOTICE IN SUPPORT OF
                 Defendants,                   )
                                                   MOTION FOR SUMMARY
                                               )
                                                   JUDGMENT
AMERICAN FARM BUREAU                           )
FEDERATION, et al.,                            )
                                               )
                 Intervenor-Defendants.        )
                                               )

     I, J. Blanding Holman IV, hereby declare as follows:

     1.      I am a Senior Attorney at the Southern Environmental Law Center and am one of

  the attorneys representing Plaintiffs South Carolina Coastal Conservation League, et al., in

  this action. I am a member of good standing in the bars of the State of South Carolina, the

  Fourth Circuit Court of Appeals, and the United States Supreme Court, among others.

     2.      On July 9, 2020, I visited the website of the North Carolina Department of

  Environmental Quality, at the following address:

  https://files.nc.gov/ncdeq/Coal%20Ash/2020-actions/3425-final-permit-signed-2020.pdf.

  From that page, I downloaded a complete copy of the Letter from S. Daniel Smith, Director

  of the Division of Water Resources of the North Carolina Department of Environment and

  Natural Resources, to Paul Draovitch, Senior Vice President, Environmental, Health and

  Safety at Duke Energy Carolinas, LLC, regarding Final NPDES Permit Renewal, and



                                               1
 2:20-cv-01687-DCN        Date Filed 07/10/20         Entry Number 58-2    Page 2 of 4




attached NPDES Permit No. NC00003425 (May 29, 2020). A true and correct copy of an

excerpt of this document is produced as Exhibit 55.

   3.      On July 9, 2020, I visited the website of the North Carolina Department of

Environmental Quality, at the following address:

https://edocs.deq.nc.gov/WaterResources/DocView.aspx?id=853173&dbid=0&repo=WaterR

esources. From that page, I downloaded a complete copy of the Letter from Duke Energy to

Ms. Julie Grzyb, Supervisor, NPDES Complex Wastewater Permitting, regarding Roxboro

Steam Electric Plant, NPDES Permit NC0003425; Request for Designation as Closed-Cycle

Recirculating System (March 29, 2019). A true and correct copy of an excerpt of this

document is produced as Exhibit 56.

   4.      On July 9, 2020, I visited the website of the United States Environmental

Protection Agency at the following address:

https://yosemite.epa.gov/sab/sabproduct.nsf/WebBOARD/729C61F75763B8878525851F006

32D1C/$File/EPA-SAB-20-002+.pdf. From that page, I downloaded a complete copy of the

Letter from Dr. Michael Honeycutt, Chair of the U.S. Environmental Protection Agency

Science Advisory Board, to Andrew R. Wheeler, Administrator of the U.S. Environmental

Protection Agency, regarding Commentary on the Proposed Rule Defining the Scope of

Waters Federally Regulated under the Clean Water Act (Feb. 27, 2020). A true and correct

copy of this document is produced as Exhibit 57.

   5.      On July 9, 2020, I visited the website of the United States Nuclear Regulatory

Commission at the following address: https://www.nrc.gov/reading-rm/doc-

collections/nuregs/staff/sr1437/supplement2/sr1437s2.html. From that page, I downloaded a

complete copy of the U.S. Nuclear Regulatory Commission, Generic Environmental Impact



                                              2
 2:20-cv-01687-DCN         Date Filed 07/10/20        Entry Number 58-2      Page 3 of 4




Statement for License Renewal of Nuclear Plants, Oconee Nuclear Station, Units 1, 2, and 3

(NUREG-1437 Supplement 2) (last updated Aug. 27, 2015). A true and correct copy of an

excerpt of this document is produced as Exhibit 58.

   6.      On July 9, 2020, I visited the website of the United States Environmental

Protection Agency at the following address: https://www.epa.gov/nm/lanl-industrial-

wastewater-permit-draft-permit-no-nm0028355. From that page, I downloaded a complete

copy of the draft permit, NPDES Permit No. NM0028355, Authorization to Discharge under

the National Pollutant Discharge Elimination System. A true and correct copy of an excerpt

of this document is produced as Exhibit 59.

   7.      On July 9, 2020, I visited the CM-ECF home page for the United States District

Court for the Northern District of California at the following address:

https://ecf.cand.uscourts.gov/cgi-bin/login.pl. From that page, I selected “Query” and input

the case number “3:20-cv-03005,” selected “Find This Case,” and then selected “Run

Query.” On the resulting page, I selected “Docket Report.” On the resulting page, I selected

“Run Report.” On the docket page, I selected document number 106, and on the resulting

page, selected “View Document.” From that page, I downloaded a complete copy of

document number 106: California v. Wheeler, No. 3:20-cv-03005, Opp. to Pls. Mot. for

Prelim. Inj., Doc. 106 (N.D. Cal. June 1, 2020). A true and correct copy of this document is

produced as Exhibit 60.

   8.      On July 9, 2020, I visited the CM-ECF home page for the United States District

Court for the District of South Carolina at the following address:

https://ecf.scd.uscourts.gov/cgi-bin/login.pl. From that page, I selected “Query,” input the

case number “2:18-cv-00330,” selected “Find This Case,” and then selected “Run Query.”



                                              3
     2:20-cv-01687-DCN         Date Filed 07/10/20       Entry Number 58-2        Page 4 of 4




   On the resulting page, I selected “Docket Report.” On the resulting page, I selected “Run

   Report.” On the docket page, I selected document number 62-1, and on the resulting page,

   selected “View Document.” From that page, I downloaded a complete copy of document 62-

   1: S.C. Coastal Conservation League v. Pruitt, No. 2:18-cv-00330 (DCN), Memo. in

   Opposition to Pls’ Mot. for Sum. Jdgmt. and in Support of Defs. Cross-Motion for Sum.

   Jdgmt., Doc. 62-1 (D.S.C. June 22, 2018). A true and correct copy of this document is

   produced as Exhibit 61.


I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.


       Executed this 9th day of July 2020, in Charleston, South Carolina.




                               _______________________________


                               J. Blanding Holman IV




                                                 4
